Title: To Thomas Jefferson from Albert Gallatin, 26 December 1801
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Decer. 26th 1801
          
          Is it not necessary that you should communicate to Congress the “Order” abolishing the offices of inspectors & erecting the Country North of the Ohio into a separate district? and suggest the necessity of providing by law for the compensation of the Supervisor of that district?
          The law authorized the erection of new districts, but has made no provision for the compensation of new Supervisors. Thomas Worthington has, on that account, received only a commission of Inspector—But as Inspector he cannot appoint collectors in case of vacancies & this impedes the operation of the law—Respectfully submitted by
          
            Albert Gallatin
          
         